Citation Nr: 1115197	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a right eye injury, to include as secondary to service-connected PTSD.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss, for the period prior to April 12, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, for the period after April 12, 2010.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from the rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (Atlanta RO), which, in the February 2006 rating decision, granted the Veteran's claim for PTSD with an initial rating of 50 percent and, in the September 2009 decision, denied the Veteran's claims for service connection for the residuals of a right eye injury and seeking entitlement to a compensable disability rating for bilateral hearing loss.  The Board notes that during the pendency of this appeal, in the June 2010 rating decision, the AOJ increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective April 2010.

In March 2010, the Veteran testified at a hearing at the RO in Atlanta, Georgia, before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the record. 

In his March 2008 substantive appeal (VA Form 9) appealing the Veteran's claim for an increased initial rating for PTSD and in his July 2010 VA Form 9 appealing the claims for service connection for the residuals of a right eye injury and for an increased rating for bilateral hearing loss, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for January 2011, and the Veteran was so notified in December 2010 and January 2011.  However, he failed to report at his scheduled time and thus far has not offered an explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).  

The issues of service connection for an initial rating in excess of 50 percent for PTSD and service connection for the residuals of a right eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of December 2008, the Veteran's service-connected bilateral hearing loss was manifested by Level III hearing acuity in the right ear and Level II in the left ear.  

2.  As of January 2009, the Veteran's service-connected bilateral hearing loss was manifested by Level IV hearing acuity in the right ear and Level II in the left ear.  

3.  As of July 2009, the Veteran's service-connected bilateral hearing loss was manifested by Level III hearing acuity in the right ear and Level II in the left ear.

4.  As of April 12, 2010, the Veteran's service-connected bilateral hearing loss was manifested by Level IV hearing acuity in the right ear and Level III in the left ear.  


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss are not met for the period prior to April 12, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss are not met, for the period after April 12, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Regarding the Veteran's claim for an increased rating for bilateral hearing loss, a review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in June 2009.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for a higher rating for bilateral hearing loss; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2009 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, as these are relevant to his claim.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Concerning his claim for an increased rating for bilateral hearing loss, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the Court held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

As noted above, the Veteran was provided with general notice as to the requirements for an increased rating in the June 2009 notice letter.  Furthermore, the Veteran has submitted evidence to the VA, which shows that he is aware of the general criteria for proving a claim for an increased rating.  See the Veteran's May 2009 claim, January 2010 notice of disagreement (NOD), July 2010 VA Form 9, and statements provided at the March 2010 DRO hearing; see also the private treatment record dated in January 2009 from Jones Otolarynogology Group.  Finally, the September 2009 and June 2010 rating decisions, and the June 2010 statement of the case (SOC), have all provided the Veteran with a review of the specific criteria which have been used to decide the Veteran's rating.  Given this record, any error in notice has been in the provision of notice in excess of what is required by the governing law.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claims to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board concludes the Veteran has been provided with all notice required.

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the September 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Finally, the Veteran has never alleged how any timing error or other notice error has prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured VA treatment records, and two VA audiometric examinations.  The Veteran has submitted personal statements, hearing testimony, and a private treatment record.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  

Regarding the Veteran's VA audiometric examinations, these examinations were conducted in July 2009 and April 2010.  As such, a VA medical examination must be adequate for rating purposes.  See 38 C.F.R. § 4.2.  In addition, the Board notes that a VA medical examination must also include a "full description of the effects of disability upon the person's ordinary activity."  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (citing 38 C.F.R. § 4.10).  Both VA audiometric examinations provided consideration of the effects of the Veteran's hearing loss on his employment and daily living.  Therefore, the VA audiometric examinations have adequately reviewed the Veteran's hearing loss disability currently at issue.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disabilities have been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, May 2008) until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
  
Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having worse hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated based on a mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

Analysis - Higher Disability Rating for Service-Connected Hearing Loss Prior to April 12, 2010

Service connection was granted for the Veteran's bilateral hearing loss and assigned a 0 percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 in an April 2009 rating decision.  The Veteran requested an increased rating for his service-connected bilateral hearing loss in May 2009.  Effective April 12, 2010 (the date of a VA examination), the Veteran's disability was increased to 10 percent disabling under the same diagnostic code in a June 2010 rating decision.  The Veteran is currently seeking a higher rating for his bilateral hearing loss for both periods.

Less than a year before his claim for an increased rating, and within the relevant time-frame indicated by Hart, supra, the Veteran was provided with a VA medical examination in December 2008.  At that time, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
40
95
105
LEFT

30
35
75
75

The average puretone threshold was 67.5 in the right ear and 53.75 in the left ear.  The Veteran had speech recognition ability of 84 percent in the right ear and 84 percent in the left ear under application of the Maryland CNC test.  In this case, applying the results from the December 2008 examination to Table VI yields a Roman numeral value of III for the right ear and II for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as 0 percent disabling, no higher than the rating assigned at that time.  38 C.F.R. § 4.7.

The Veteran has submitted a private treatment record dated from Jones Otolarynogology Group, dated in January 2009.  The Board acknowledges the Court's recent decision in Savage v. Shinseki, 24 Vet. App. 124 (2010), wherein the Court held that in some instances the VA has a duty to request clarification of an examination report, limited to instances where the information was "relevant, factual, and objective."  However, in this case, the private treatment record clearly relates the Veteran's hearing loss levels as appropriate for reviewing hearing loss under 38 C.F.R. § 4.85, such that a remand for clarification is unnecessary, as the Board may apply the relevant Diagnostic Code to the results of the private audiometric examination.  At the time of the January 2009 examination, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
50
100
110
LEFT

25
30
75
80

The average puretone threshold was 72.5 in the right ear and 52.5 in the left ear.  The Veteran had speech recognition ability of 76 percent in the right ear and 86 percent in the left ear.  In this case, applying the results from the December 2008 examination to Table VI yields a Roman numeral value of IV for the right ear and II for the left ear.  Applying these values to Table VII, the Board finds that, although there is evidence that the Veteran's hearing loss had increased in severity, nonetheless the Veteran's hearing loss was properly evaluated as 0 percent disabling, or noncompensable at that time.  38 C.F.R. § 4.7.  

The Board notes that the private treatment record dated in January 2009 from the Jones Otolarynogology Group, indicates that application of the codes reveals a value of VI for the right ear and II for the left ear which leads to a conclusion that the Veteran should be awarded a 10 percent compensable disability rating.  This is done through application of Table VIA.  The Board notes that different examiners will utilize different language when describing a disability, and as such the rater must interpret the reports in the light of the whole recorded history.  38 C.F.R. § 4.2.  However, Table VIA does not utilize the speech discrimination score, and is only applied when the speech discrimination test is certified as inappropriate by the examiner for reasons such as language difficulty, or when there is evidence of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Under 4.86 a pattern of exceptional hearing loss is shown when each frequency is rated at 55 or more, or when hearing loss is at 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  Neither pattern is shown at that time, nor in fact at any time, such that the assertion that the Veteran's hearing loss would be properly rated as 10 percent disabling at the time of this examination is incorrect under direct application of the appropriate statutes.

The Veteran was provided with a VA medical examination to assess if his hearing loss had gotten worse in July 2009.  At that time, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
40
95
105
LEFT

25
35
65
70

The Board is utilizing the air conduction thresholds, as these are indicated by the examiner as better representative of the Veteran's hearing loss disability.  The average puretone threshold was 66.25 in the right ear and 48.75 in the left ear.  The Veteran had speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  In this case, applying the results from the July 2009 examination to Table VI yields a Roman numeral value of III for the right ear and II for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as 0 percent disabling, no higher than the rating assigned at that time.  38 C.F.R. § 4.7.  

The Veteran has stated that his hearing loss had worsened after his initial VA audiometric examination.  See the Veteran's May 2009 claim.  This is supported by the review of the relevant medical evidence.  Further, at his DRO hearing of March 2010, the Veteran indicated that he required the use of hearing aids to hear properly, that it helps him understand conversation to look at people when they are talking, that he often has to ask people to repeat themselves, and that he has to keep the volume on his television and radio at an excessive level.  See pges. 2, 3-4 of the hearing transcript.  He has also indicated that his hearing loss used to affect his work.  Id. at 4.  The Veteran is competent to describe the affects of his hearing loss on his daily life.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  In addition, at the time of his December 2008 and July 2009 VA audiometric examinations, the examiners both noted that the Veteran's hearing loss caused "moderate to severe functional limitation" in his daily activities.  Nevertheless, as noted above, despite the Veteran's credible complaints of worsening hearing loss during this period, and the variation of the findings of the different physicians who reviewed his hearing loss, defective hearing for VA purposes is based on a mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349 (1992).  Consequently, the Veteran's difficulty hearing in certain situations and use of a hearing aid does not show that he warrants a higher disability rating under Diagnostic Code 6100.  Therefore, the medical evidence of record shows that the disability rating awarded for his levels of hearing loss properly resulted in a noncompensable disability rating for the period prior to April 12, 2010, under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  Consequently, with the preponderance of the evidence is against a rating in excess of 10 percent for the period prior to April 12, 2010, for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  


Analysis- Higher Disability Rating for Service-Connected Hearing Loss after April 12, 2010

As noted above, the Veteran was granted an increased 10 percent disability rating effective April 12, 2010.  

In April 2010, the Veteran was provided with a VA audiometric examination, the basis for the increased rating awarded.  At that time, the Veteran's puretone thresholds for both ears, in decibels, were as follows:

HERTZ 

500
1000
2000
3000
4000
RIGHT

20
35
90
105
LEFT

20
30
65
70

Again, the Board will utilize the air conduction results, indicated as preferred by the examiner.  The average puretone threshold was 62.5 in the right ear and 46.25 in the left ear.  The Veteran had speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  In this case, applying the results from the April 2010 examination to Table VI yields a Roman numeral value of IV for the right ear and III for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as 10 percent disabling, no higher than the rating assigned at that time.  38 C.F.R. § 4.7.

The April 2010 VA audiometric examiner noted that the effects of the Veteran's hearing loss disability on his occupation were non-existent, as the Veteran had retired.  The examiner also noted that the Veteran's hearing loss caused "moderate to severe functional limitation" in his daily activities.  Again, as noted above, defective hearing for VA purposes is based on a mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349 (1992).  Consequently, the Veteran's difficulty hearing in certain situations does not show that he warrants a higher disability rating under Diagnostic Code 6100.  Therefore, the medical evidence of record for the period after April 12, 2010 shows that the disability rating awarded for his levels of hearing loss mandate a disability rating of 10 percent under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  Consequently, with the preponderance of the evidence is against a rating in excess of 10 percent for the period after April 2010 for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  

Staged rating for Veteran's Bilateral Hearing Loss

Here, the AOJ awarded a noncompensable rating prior to April 12, 2010, and a 10 percent rating after April 12, 2010.  In effect the AOJ has granted "staged" ratings over the appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a further staged rating is appropriate.  However, there is no basis to allow for an increase over the ratings already granted over the appeal period, or to "stage" his ratings any further than already provided for by the AOJ. 

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted when assigning a disability rating.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Under Thun the Board must consider whether the Veteran's disability presents an exceptional disability picture.  In this case, as noted above, the Veteran has stated that he requires the use of hearing aids to hear properly, that it helps him understand conversation to look at people when they are talking, that he often has to ask people to repeat themselves, and that he has to keep the volume on his television and radio at an excessive level.  See pges. 2, 3-4 of the hearing transcript.  He has also indicated that his hearing loss used to affect his work.  Id. at 4.  Furthermore, the Veteran's December 2008, July 2009, and April 2010 VA audiometric examinations have all noted that the Veteran's hearing loss caused "moderate to severe functional limitation" in his daily activities.  The Board concludes that these statements do not show any exceptional disability factors regarding his bilateral hearing loss such that the available disability rating has been shown to be inadequate.  Second, the rating criteria clearly contemplate the Veteran's disability level.  In fact, the Veteran has essentially described the general symptoms of hearing loss, which are specifically measured by the application of Diagnostic Code 6100; as such, the evidence does not show symptoms or manifestations that are not contemplated by the rating code.  Finally, there is no evidence that the Veteran's disability interferes with his employment or has resulted in frequent periods of hospitalization.  In fact, the April 2010 VA audiometric examiner specifically noted that the Veteran is retired and experiences no interference with his employment due to his service-connected bilateral hearing loss.  Nor is there any evidence that he has received any inpatient treatment for his hearing loss, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  Indeed, to the contrary, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  

The Board notes that the disability rating schedule is based primarily on the reduction in the Veteran's earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, without evidence to show that he is entitled to consideration of an extra-schedular rating under the review established by Thun, referral to the Compensation and Pension service for extra-schedular evaluation is not warranted.


ORDER

For the appeal period prior to April 12, 2010, a compensable rating for bilateral hearing loss is denied.

For the appeal period after April 12, 2010, an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is denied


REMAND

In regards to the Veteran's claims for a higher initial rating for service-connected PTSD and for service connection for the residuals of a right eye injury, to include as secondary to his service-connected PTSD, additional development of the evidence is required.  

First, although the RO sent the Veteran notice letter dated in June 2009 to comply with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), these letters have only addressed the Veteran's claims for service connection for the residuals of a right eye injury on a direct basis, but have not notified him of the elements necessary for a claims as secondary to or aggravated by his service-connected PTSD.  Therefore, these letters have not completely addressed all of the theories of entitlement to service connection raised by the Veteran's claims and the evidence of record.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court remanded a claim because the VCAA notice letter failed to specifically list tinea versicolor).  Without proper notice, a remand is necessary to comply with the notification duties to the Veteran required under the VCAA.  The letter must satisfy the notification requirements of the VCAA by:  (1) informing him about the information and evidence not of record that is necessary to substantiate his service connection claims for the residuals of a right eye injury on a direct basis, as well as the information and evidence necessary to substantiate his claims as secondary to or aggravated by his service-connected PTSD; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the letter should comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying him of all elements of his claim, including the elements of a disability rating and effective date, as relevant to his claim for PTSD.   

Second, the Veteran's VA treatment records on file only date to September 2009.  If he has since received additional relevant treatment, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (the VA is charged with constructive, if not actual, knowledge of evidence generated by the VA).

Third, the Veteran should be provided with a VA medical examination relevant to his claim for a higher initial rating for PTSD.  In this regard, the Veteran was awarded service connection for PTSD in a February 2006 decision.  The Veteran was provided with a VA psychiatric examination in December 2005, to assess the nature and etiology of his PTSD.  Subsequently, the Veteran's VA medical treatment records show that he has received ongoing treatment and counseling both for a substance abuse disorder, as well as for his PTSD.  The Board notes that when it is not possible to separate the effects of the service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).   

Over the course of his treatment, the Veteran's various treating physicians have indicated that his Global Assessment of Functioning (GAF) scores have shifted.  Furthermore, the Veteran has provided statements indicating that his PTSD has increased in severity since his initial December 2005 examination.  See the Veteran's September 2006 notice of disagreement (NOD), October 2008 statement, and the DRO hearing transcript pg. 5.  Pursuant to 38 U.S.C. § 5103A, the VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened), VAOPGCPREC 11-95 (1995).  

As such, the Veteran's last VA medical examination was conducted in December 2005, over five years ago.  There is also evidence of record that the Veteran's PTSD disorder may have changed in severity.  Therefore, with evidence that the December 2005 VA psychiatric examination is no longer representative of the severity of his PTSD, the Board concludes that a new VA psychiatric examination is necessary.  38 C.F.R. § 4.2. 

The Veteran has also alleged that he currently experiences a right eye disorder due to his PTSD.  Specifically, the Veteran has alleged that his PTSD caused him to experience a nightmare, and this caused him to fall and injure his eye.  See the Veteran's January 2010 NOD, and the DRO hearing transcript pges. 5-9.  In this regard, a claim for service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran's VA medical treatment records dated in March 2008, indicated he fell due to a nightmare, and this caused an injury to his right eye.  See also the private treatment records dated in October 2007 from the Walton Medical Center.  The Board notes that Diagnostic Code 9411, specifically indicates that nightmares may be associated with PTSD.  38 C.F.R. § 4.130.  Further VA medical treatment records dated in 2009 also show ongoing treatment for the Veteran's right eye.  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (italics added).  As such, the standard requiring a VA medical examination in such an instance is quite low.  With evidence of a current right eye disorder that may be related to the Veteran's PTSD, the Board concludes that a remand for this issue to obtain a VA medical examination and opinion is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective general VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to notify the Veteran and his representative as to any information not previously provided that is necessary to substantiate his claim for service connection for the residuals of a right eye injury to include as secondary to or aggravated by the Veteran's service-connected PTSD, as well as what information or evidence the Veteran should provide, and what information or evidence that VA will attempt to obtain on his behalf.  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, including the claim for a higher initial rating for PTSD, as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.	Obtain all VA medical treatment records relevant to his PTSD or right eye disorder, dating from September 2009, as this is the most recent VA treatment record associated with the claims file.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

3.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the current nature and severity of his current service-connected PTSD.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating for PTSD.  

	All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

	Furthermore, the examiner should discuss how the psychiatric manifestations of this disability impact his activities of daily living, including his employment.

	The examiner should provide a complete rationale and explanation for any opinion provided.

4.	Then, arrange for the Veteran to undergo a VA ophthalmology examination, by an appropriate specialist, to determine the nature and etiology of any current right eye disorders he may be experiencing.  Again, the Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, the examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current right eye disorders found.  

	The history provided should specifically address:  the VA medical treatment records of a right eye injury, including the March 2008 VA medical treatment record which indicated that the Veteran's current right eye disorder is due to an injury caused by a nightmare, the history of the Veteran's service-connected PTSD, and any history provided by the Veteran, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any right eye disorder found, the examiner should address the following questions:

A)	Is it at least as likely as not that any currently identified right eye disorder is caused by his service-connected PTSD, including as due to a PTSD induced nightmare?

	In answering this question, the examiner should consult with the records of the PTSD examination, as necessary.

B)	If the answer to question (A) is no, is it at least as likely as not that any of the Veteran's currently diagnosed right eye disorder is directly related to his military service from January 1967 to January 1970?

C)	Finally, the examiner should comment on the likelihood that any right eye disorder found is due to intercurrent causes, wholly unrelated to his military service or his service-connected disorders.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

5.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

6.	Then, readjudicate the Veteran's claims for a higher initial rating for service-connected PTSD, and for service connection for a right eye condition to include as secondary to the Veteran's currently service-connected PTSD.  See 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


